Citation Nr: 1032917	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease, cervical spine, with history of 
fibromyositis, neck and shoulders, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
April 2008, a statement of the case was issued in October 2008, 
and a substantive appeal was received in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was scheduled to attend a Board hearing at the RO on 
July 13, 2010 in St. Petersburg, Florida; however, he failed to 
appear.  In a statement received in June 2010, prior to the 
scheduled hearing, the Veteran requested a hearing at a closer 
location.  The evidence of record reflects that the Veteran 
resides in Osteen, Florida.  The RO should contact the Veteran 
and give him the option to attend a Board hearing at the St. 
Petersburg RO, or an alternative location such as the Atlanta, 
Georgia RO.  As the Veteran's request to change the location of 
the Board hearing was received prior to the scheduled hearing, 
the case must be returned to contact the Veteran as detailed 
hereinabove and schedule him for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
inquire as to whether he desires an in-
person Board hearing at the St. 
Petersburg RO, Atlanta RO, or an 
alternative location, or whether he 
desires a videoconference Board hearing 
at the St. Petersburg RO, Atlanta RO, or 
an alternative location.  If the Veteran 
does not respond, the RO should schedule 
the Veteran for a Board hearing at the 
St. Petersburg RO.  Once the hearing is 
conducted, or in the event the Veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


